ACCEPTED
                                                                                          03-15-00153-CR
                                                                                                  6571463
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/19/2015 5:05:15 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-15-00153-CR

THE STATE OF TEXAS                         §        IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
v.                                         §        DISTRICT 8/19/2015
                                                              COURT5:05:15
                                                                         OF PM
                                                               JEFFREY D. KYLE
FRANCES ANITA ROBINSON                     §        APPEALS OF TEXAS Clerk


     STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellant in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellee was indicted by a grand jury on June 5, 2013 for the charge of

Intoxication Manslaughter in CR2013-267. After Appellee’s motion to suppress

evidence was granted by the trial court on February 18, 2015, the State timely

appealed pursuant to article 44.01 of the Code of Criminal Procedure, and a stay

was granted by the Court of Appeals on March 20, 2015. The State timely filed its

request for findings of fact and conclusions of law with the trial court on March 10,

2015. See Tex. R. Civ. P. 296. Out of an abundance of caution, the State timely

filed its notice of past due findings of fact and conclusions of law on April 9, 2015,

along with the State’s proposed findings for the trial court. See Tex. R. Civ. P. 297.

After the Court abated and remanded the case for entry of the trial court’s findings,


                                          1
the case was reinstated in the Court on July 20, 2015. The State’s brief is currently

due on August 19, 2015.


                                          II.

      Assistant District Attorney Daniel Palmitier is handling the appeal for the

State in this case. At the end of July, Mr. Palmitier had a trial involving attempted

capital murder of a peace officer in CR2014-551. This is the third extension sought

by Appellee. He prepared for trial the next week in CR2013-569, though that case

was reset. Mr. Palmitier then handled CR2014-281, in which the defendant

eventually pled guilty to the offense of Driving While Intoxicated – 3rd or More.

This past week, he prepared for a jury trial in CR2014-149 and CR2014-204, cases

involving burglary of a habitation and various thefts. Those cases were also reset.

In addition, Mr. Palmitier has been working on the State’s brief in cause number

03-14-00270-CV, which is currently due on September 7, 2015. In light of the

foregoing, Mr. Palmitier has not yet had the opportunity to complete the State’s

brief in the instant cause, and the State respectfully requests an extension of 30

days to file its brief. This is the third extension sought by Appellee.


                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until September 18, 2015, so that


                                           2
Appellant’s brief will fully, adequately and accurately present its case to the

Honorable Court of Appeals. This extension is not requested for purposes of delay

but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008



                         CERTIFICATE OF SERVICE

       I, Joshua D. Presley, Assistant District Attorney for Appellant, the State of
Texas, hereby certify that a true and correct copy of the above and foregoing
State’s Third Motion to Extend Time to File Brief was sent to Defendant/Appellee
FRANCES ANITA ROBINSON’s attorney of record in this matter:

      Mr. Charles Sullivan
      csullivan@lawcsullivan.com
      308 Campbell Dr.
      Canyon Lake, TX 78133
      Fax: 210-579-6448
      Attorney for Appellee on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov
on this the 19th day of August, 2015.

                                             /s/ Joshua D. Presley
                                              Joshua D. Presley


                                         3